STEINBECK PLAZA LEASE

1. PARTIES. This lease, dated for reference purposes only, March 1, 2002 is made
between: STEINBECK PLAZA, a California General Partnership, (herein collectively
called "Landlord"), and COMMUNITY BANK OF CENTRAL CALIFORNIA, (herein called
"Tenant").

2. PREMISES. Landlord does hereby lease to Tenant and Tenant hereby leases from
Landlord that certain office space (hereinafter called Premises) indicated on
“Exhibit A” attached hereto made a part hereof, said Premises being agreed, for
the purpose of this Lease, to have an area of approximately five thousand five
hundred square feet (5,500 sq. ft.) and located at xxxxxxxx St. Salinas,
California, 93901. Said lease is subject to the terms, covenants and conditions
herein set forth, and the Tenant covenants, as a material part of the
consideration for this Lease, to keep and perform each and all of said terms,
covenants and conditions by it to be kept and performed and that this Lease is
made upon the conditions of said performance.

3. TERMS. The term of this Lease shall be for five (5) years, commencing June 1,
2002, (the Commencement Date) and ending on May 31, 2007.

4. POSSESSION. On June 1, 2002.

5. BASE RENT. Tenant agrees to pay to Landlord, without prior notice or demand,
as Base Rent for the Premises the sum of: Five thousand seven hundred seventy
five dollars ($5,775.00), which represents $1.05 per square foot, on or before
the first day of the first full calendar month of the term hereof and a like sum
on or before the first day of each successive month thereafter during the term
hereof. Rent for any period during the term hereof which is for less than one
(1) month shall be a pro-rated portion of the monthly installment herein, based
upon a thirty (30) day month. Said rental shall be paid to Landlord, without
deduction or offset in lawful money of the United States of America, which shall
be legal tender at the time of payment at the address of the Landlord stated
herein or such other place as Landlord may from time to time designate in
writing.

6. RENT ADJUSTMENT. Monthly rent shall be increased five cents per square foot,
per year, beginning June 1, 2003 and annually thereafter.

7. REAL ESTATE TAXES. Landlord shall pay the annual real estate taxes and
assessments levied upon the property of which the premises are a part.

8. PARKING AND COMMON FACILITIES. Landlord covenants that the common and parking
areas of the building of which the premises are a part shall be available for
the nonexclusive use of Tenant during the full term of this lease or any
extension of the term hereof, provided that the condemnation or other taking by
any public authority, or sale in lieu of condemnation, of any or all of such
common and parking areas shall not constitute a violation of this covenant.
Landlord reserves the right to change the entrances, exits, traffic lanes and
the boundaries and locations of such parking area or areas, provided that
tenant’s rights hereunder are not adversely affected. This lease shall be
subordinate to any agreement existing as of the date of this lease or
subsequently placed upon the real property of which the premises are a part,
which agreement provides for reciprocal easements and restrictions pertaining to
the common and parking areas, and in the event of conflict between the
provisions of such agreement and this lease, the provisions of said agreement
shall prevail.

9. INSURANCE. Landlord shall maintain fire and extended coverage insurance
throughout the term of this lease in an amount equal to at least ninety (90%)
percent of the value of the building which includes the premises, together with
such other insurance, including but not limited to, loss of rents, earthquake,
flood insurance, all liability insurance, and such other insurance as Landlord
deems necessary or that may be required by Landlord’s lender or by any
governmental agency. Tenant hereby waives any right of recovery from Landlord,
its officers and employees, and Landlord hereby waives any right of recovery
from Tenant, its officers or employees, for any loss or damage (including
consequential loss) resulting from any of the perils insured against it in the
standard form fire insurance policy with extended coverage endorsement. Tenant
shall maintain fire and extended coverage insurance on its personal property and
Tenant improvements in an amount equal to at least 90% of the replacement value.

10. INDEMNIFICATION OF LANDLORD — LIABILITY INSURANCE BY TENANT. Tenant shall
indemnify and hold harmless Landlord against and from any and all claims arising
from Tenant’s use and occupancy of the Premises from the conduct of its
business. Or from any activity, work, or other things done, permitted or
suffered by the Tenant in or about the Building, and shall further indemnify and
hold harmless Landlord against and from any and all claims arising from any
breach or default in the performance of any obligation on Tenant’s part to be
performed under the terms of this Lease, or arising from any act or negligence
of the Tenant, or of any officer, agent, employee, guest, or invitee of Tenant,
and from all and against all costs, reasonable attorney’s fees, expenses and
liabilities incurred in or about any such claim or any action or preceding
brought thereon. If any case, action or proceeding be brought against Landlord
by reason of any such claim, Tenant upon notice from Landlord shall defend the
same at Tenant’s expense by counsel reasonably satisfactory to Landlord. Tenant
as a material part of the consideration to Landlord hereby assumes all risk of
damage to property or injury to persons, in, upon or about the Premises, from
any other cause other than Landlord’s negligence, and Tenant hereby waives all
claims in respect thereof against Landlord.

Landlord or its agent shall not be liable for any damage to property entrusted
to employees of the Building, not for loss or damage to any property by theft or
otherwise, not for any injury to or damage to persons or property resulting from
fire, explosion, falling plaster, steam, gas, electricity, water, or rain which
may leak from any part of the Building or from any other place resulting from
dampness or any cause whatsoever, unless caused by or due to the negligence of
Landlord, its agents, servants or employees in which case Landlord shall
indemnify and hold harmless Tenant for any loses arising therefrom. Landlord or
its agents shall not be liable for interference with Tenant’s rights, other
incorporeal hereditaments, or loss of business.

During the entire term of this lease, the Tenant shall, at the Tenant’s sole
cost and expense, but for the mutual benefit of Landlord and Tenant, maintain
general public liability and property damage insurance including contractual
liability insurance against claims for personal injury, death, or property
damage occurring in, upon or about the premises and the parking and common
areas. The limitation of liability of such insurance shall be not less than One
million dollars ($1,000,000.00) in respect to any one occurrence, and to the
limit of not less than Five hundred thousand dollars ($500,000.00) in respect to
Property Damage.

All such policies of fire and liability insurance shall be issued in the name of
Tenant and Landlord and for the mutual and joint benefit and protection of the
parties, and such policies of insurance shall include a provision requiring that
the insurer give Landlord at least ten (10) days written notice before and
cancellation, decrease in coverage or other material change is effective. Copies
of the policy or a certificate of Insurance thereof shall be delivered to the
Landlord within fifteen (15) days after the rent commencement date of this
lease. If Tenant fails to deliver adequate proof that it has obtained and kept
in force and effect the insurance required by the paragraph, Landlord shall have
the right, at its option and after notice to Tenant, to effect such insurance
and charge the cost of the premiums to Tenant’s account.

Notwithstanding, anything to the contrary herein contained, Tenant shall have
the option to maintain self-insurance and/or provide or maintain such insurance
under so-called blanket insurance policies provided the same does not hereby
decrease the insurance coverage or limits set forth in this article.

11. SIGNS AND AUCTIONS. Tenant is entitled to place a sign on the premises in
accordance with the Building’s sign plan at Tenant’s sole cost and expense.
Except for the foregoing, Tenant shall not place or permit to be placed any sign
upon the exterior or in the windows of the premises without Landlord’s prior
written consent, not shall Tenant change the color or exterior appearance of the
premises without Landlord’s prior written consent.

Tenant shall not without Landlord’s prior written consent display or sell
merchandise outside the defined exterior walls and permanent doorways or the
premises. Tenant shall not conduct or permit to be conducted any sale by auction
in, upon or from the premises, whether said auction by voluntary, involuntary,
pursuant to any assignment for the payment of creditors or pursuant to any
bankruptcy or other solvency proceeding.

12. UTILITIES. Tenant shall pay before delinquency 100% of the janitorial,
telephone, PG&E, sewer, garbage, HVAC, and other expenses for services used
exclusively by Tenant or any of its subtenants, licensees, or concessionaires
during the term of this lease.

Landlord has furnished tenant with an adequate electrical and water service
generally found in a general office building. If tenant shall require water or
electrical current in excess of that usually furnished or supplied for the use
of the Premises as a general office space, Tenant shall bear the cost of such
installation of service, and increased meter service, and pay for the
maintenance of such. Written consent of the landlord is not necessary, but all
utility work must be done by a licensed contractor.

13. USE. The premises are to be used for the bag processing general banking or
general office purposes and for no other business of purpose without the written
consent of Landlord, which consent will not be unreasonably withheld.

Tenant shall not permit anything to be done in or about the premises nor bring
or keep anything therein which will in any way increase the existing rate of or
affect any fire or any other insurance upon the Building or any of its contents,
or increase the existing rate of or cause cancellation of any insurance policy
covering said Building or any part thereof or any of its contents. Tenant shall
not do or permit anything to be done in or about the Premises which will in any
way obstruct or interfere with the rights of other Tenants or occupants of the
Building or adjacent properties or injure or annoy them or use or allow the
Premises to be used for any improper, immoral, unlawful or objectionable
purposes, nor shall Tenant cause, maintain or permit any nuisance in, on or
about the Premises. Tenant shall not commit or suffer to be committed any waste
in or upon the Premises.

14. COMPLIANCE WITH LAW. Tenant shall not use the Premises or permit anything to
be done in or about the Premises which will in any way conflict with any law,
statute, ordinance or governmental rule or regulation now in force or which may
hereafter be enacted or promulgated. Tenant shall, at its sole cost and expense,
promptly comply with all laws, statutes, ordinances and governmental rules,
regulations or requirements now in force or which may hereafter be in force, and
with the requirements of any board of fire insurance underwriters or other
similar bodies now or hereafter constituted, relating to, or affecting the
condition, use or occupancy of the Premises, excluding structural changes not
made for, not related to, altered or affected by Tenant. The judgment of any
court of competent jurisdiction or the admission of Tenant in any action against
Tenant whether Landlord is a party thereto or not, that Tenant has violated any
law, statue, ordinance or governmental rule, regulation or requirement, shall be
conclusive of the fact as between the Landlord and Tenant.

Landlord shall be solely responsible for ensuring that the shell or structure
(including external doors, ramps and entryways to premises) of the building
complies with all governmental regulations and codes during the term of this
Lease and all extensions. Tenant shall be solely responsible for ensuring that
any improvements, alterations or additions made by Tenant, or by Landlord on
Tenant’s behalf, comply with all governmental regulations and codes during the
terms of this Lease and all extension.

15. ALTERATIONS AND ADDITIONS. Except as stated herein, Tenant shall not make or
suffer to be made any alternations, additions or improvements to or of the
Premises or any part thereof without the written consent of the Landlord first
had and obtained. Any alterations, additions or improvements to or of said
Premises including but not limited to, wall covering, paneling, and built-in
cabinets, but excepting movable furniture and trade fixtures, shall on the
expiration of the term become a part of the realty and belong to the Landlord
and shall be surrendered with the Premises. In the event Landlord consents to
the making of any alterations, additions or improvements to the Premises by the
Tenant, the same shall be made by Tenant at Tenant’s sole cost and expense by a
licensed contractor selected by Tenant to make the same who must first be
approved of in writing by the Landlord. Upon the expiration or sooner
termination of the term hereof, Tenant shall, upon written demand by Landlord,
given at least thirty (30) days prior to the end of the term, at Tenant’s sole
cost and expense, forthwith and with all due diligence remove any alterations,
additions, or improvements made by Tenant designated by Landlord to be removed,
and Tenant shall forthwith and with all due diligence, at its sole cost and
expense, repair any damage to the Premises caused by such removal. Landlord
shall not unreasonably withhold its consent to the making of any alterations,
additions or’ improvements to the Premises, or Tenant’s choice of licensed
contractor to make same, which Tenant believes are necessary or desirable in the
conduct of its operations. Tenant agrees that it will not, nor will it authorize
any person to go onto the roof of the building of which the premises are a part
without the prior written consent of Landlord.

Notwithstanding the foregoing Tenant may install and maintain its trade fixtures
on the premises, provided that such fixtures, by reason of the manner in which
they are affixed, do not become an integral part of the building or premises.
Tenant, if not in default hereunder, may at any time or from time to time during
the term hereof, or upon the expiration or termination of this lease, alter or
remove any such trade fixtures so installed by Tenant. If not so removed by
Tenant on or before the expiration or termination of this lease, Tenant, upon
the request of Landlord, shall remove the same. Any material damage to the
premises caused by any such installation, alteration or removal of such trade
fixtures shall be promptly repaired at the expense of the Tenant. Landlord and
Tenant agree that the Tenant may, at its sole option, decide not to remove its
vault at the expiration of the term of the Lease.

Tenant shall also at its sole cost and expense be responsible for any
alterations or improvements to the premises necessitated as a result of the
requirement of any municipal, state or federal authority. Tenant hereby waives
all right to make repairs at the expense of Landlord, and Tenant hereby waives
all rights provided for by Section 1941 of the Civil Code of the State of
California. By entering into the premises Tenant shall be deemed to have
accepted the premises as being in good and sanitary order, condition and repair
and Tenant agrees on the last day of said term of any extensions or sooner
termination of this lease to surrender the premises with appurtenances, in the
same condition as when received, reasonable use and wear thereof and damage by
fire, act of God or by the elements excepted.

Not withstanding the foregoing, Tenant may make alterations, additions or
improvements to the premises without Landlord’s written consent so long as said
alterations, additions or improvements do not exceed $10,000 per project.

16. REPAIRS. Tenant shall, at Tenant’s sole cost and expense, keep the Premises
and every part thereof in good condition and repair, ordinary wear and tear
excepted. Tenant shall upon the expiration or sooner termination of this Lease
hereof, surrender the Premises to the Landlord in good condition, ordinary wear
and tear excepted. Except as specifically provided in this Lease, Landlord shall
have no obligation whatsoever to alter, remodel, improve, repair, decorate or
paint the Premises or any part thereof, and the Parties hereto affirm that
Landlord has made no representations to Tenant respecting the condition of the
Premises or the Building except as specifically herein set forth.

Notwithstanding the provisions of this Article, Landlord shall repair and
maintain, at its own cost and expenses, the structural portions of the Building
including the foundation, roof, and exterior walls. Landlord shall not be liable
for any failure to make any such repairs or to perform any maintenance unless
such failure shall persist for any unreasonable time after written notice of the
need of such repairs or maintenance is given to Landlord by Tenant.

Except as otherwise provided in this Lease, there shall be no abatement of rent
and no liability of Landlord by reason of any injury to or interference with
Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or in or to
fixtures, appurtenances and equipment therein.

17. LIENS. Tenant shall keep the Premises and the property in which the Premises
are situated free from any liens arising out of any work performed, material
furnished or obligations incurred by Tenant.

18. ASSIGNMENT AND SUBLETTING. Tenant shall not either voluntarily or by
operation of law, assign, transfer, mortgage, pledge, hypothecate, or encumber
this Lease or any interest therein, and shall not sublet the said premises or
any part thereof, or any right or privilege appurtenant thereto, or suffer any
other person (employee, agents, servants and invitees of Tenant excepted) to
occupy or use the said Premises, or any portion thereof, without the written
consent of Landlord first had and obtained, which consent shall not be
unreasonably withheld. A change in ownership of 25% or more in interest of
Tenant shall be treated as an assignment under this section. A consent to one
assignment, subletting occupation or use by another person shall not be deemed
to be a consent to any subsequent assignment, subletting, occupation or use by
another person. Any such assignment or subletting without such consent shall be
void, and shall, at the option of the Landlord, constitute a default under this
lease. Landlord shall approve or disapprove of any requested assignment or
sublease within 30 days after Tenant request consent, and any disapproval shall
be accompanied by a written statement from Landlord giving all reasons for the
disapproval. Landlord may charge Tenant a reasonable fee for any assignment or
sublease and may charge Tenant any costs incurred by Landlord related to such
assignment or sublease, not to exceed $250.

If Tenant proposes to assign the lease to any person or entity who shall have
made a good faith offer to accept an assignment of this lease on terms
acceptable to the Tenant, the notice of such proposed assignment, setting forth
(a) the name and address of such person, (b) all the terms and conditions of
such offer, and (c) the adequate assurance to be provided Landlord to assure
such persons future performance under the lease, shall be given to Landlord by
Tenant no later than ten (1Q) days after receipt by the Tenant Landlord shall
then have the right and option, to be exercised by a notice to Tenant given at
any time prior to the effective date of such proposed assignment to accept a
different assignment of this lease on the same terms and conditions and for the
same consideration, if and, as the offer made to the Tenant, less any brokerage
commissions which may be payable out of the consideration to be paid to such
person for the assignment of this lease.

Notwithstanding anything to the contrary constrained in this Lease, Tenant shall
have the right to assign this Lease or any interest therein and/or to sublet the
demised premises or any portion thereof, without the consent of Landlord, to:

(a) any subsidiary corporation or any parent corporation of Tenant

(b) any corporation with which Tenant may merge or consolidate; or

(c) any corporation acquiring all or substantially all of the assets and/or
stock of Tenant.

As used herein, corporations are related as “parent” or “subsidiary” if s
corporation owns fifty percent (50%) or more of the voting stock of another
corporation.

19. PERSONAL PROPERTY TAXES. Tenant shall pay, or cause to be paid, before
delinquency, any and all taxes levied or assessed and which become payable
during the term hereof, upon all Tenant’s leasehold improvements, equipment,
furniture, fixtures and personal property located in the Premises. In the event
any or all of the Tenant’s leasehold improvements, equipment, furniture,
fixtures and personal property shall be assessed and taxed with the Building,
Tenant shall pay to Landlord its share of such taxes within ten (10) days after
delivery to Tenant by Landlord of a statement in writing setting forth the
amount of such taxes applicable to Tenant’s property.

20. HOLDING OVER. If Tenant remains in possession of the Premises or any part
thereof after the expiration of the term hereof, with the express written
consent of Landlord, such occupancy shall be a tenancy from month to month at a
rental in the amount of the last monthly Base Rent plus 10%, plus all other
charges payable hereunder, and upon all the terms hereof applicable to a month
to month tenancy

21. ENTRY BY LANDLORD. In case of emergency Landlord reserves and shall at any
and all times have the right to enter the Premises. By appointment, Landlord has
the right to enter and inspect the Premises. To show said Premises to
prospective purchasers or Tenants, to post notices of non-responsibility, and to
alter, improve or repair the premises and any portion of the Building of which
the Premises are a part that Landlord may deem necessary or desirable, without
abatement of rent and may for that purpose_ erect scaffolding and other
necessary structures where reasonably required by the character of the work to
be performed, always provided that the entrance to the Premises shall not be
blacked thereby, and further providing that the business of the Tenant shall not
be interfered with unreasonably. Tenant hereby waives any claim far damages or
for any injury or inconvenience to or interference with Tenant’s business, any
loss of occupancy or quiet _enjoyment of the Premises, and any other loss
occasioned thereby. Any entry to the Premises obtained by Landlord by any means,
shall not under any circumstances be construed or deemed to be a forcible or
unlawful entry into, or a detainer of, the Premises, or an eviction of Tenant
from the Premises or any portion thereof, Should Tenant unreasonably refuse
entry during regular business hours, all costs or premium time (overtime) shall
be born by Tenant.

22. DESTRUCTION. If the premises or the building wherein the same are situated
shall be destroyed by fire or other cause, or be so damaged thereby that they
are untenantable and cannot be rendered tenantable within on hundred eighty
(180) days from the date of such destruction or damage, this lease may be
terminated by Landlord or by Tenant by written notice. Within forty-five (45)
days from date of such destruction or damaged, Landlord shall give written
notice to Tenant as to whether or not the premises will be rendered tenantable
within one hundred eighty (180) days from the date of such destruction of
damage. In case the damage or destruction be not such as to permit termination
of the lease as above provided, Landlord shall with due diligence upon receipt
of insurance proceeds render said premises tenantable, and a proportionate
reduction shall be made in the rent herein reserved corresponding to the time
during which and to the portion of thee premises of which Tenant shall be
deprived of possession. The provision of Subdivision 2 of Section 1932 of the
California Civil Code and of Subdivision 4 of Section 1933 of that code, shall
no apply to this lease, and Tenant waives the benefits of such provisions.

Landlord shall not be required to repair any injury or damage by fire or other
cause, or to make any repairs or replacements of any Tenant improvements,
panels, decoration, office fixtures, railings, floor covering, partitions, or
any other property installed in the Premises by Tenant or by the Landlord on
Tenant’s behalf. Tenant shall not be entitled to any compensation or damages
from Landlord for loss of the use of the whole or any part of the Premises,
Tenant’s personal property or any inconvenience of annoyance occasioned by such
damage, repair, reconstruction or restoration, unless the destruction was caused
by the negligence of Landlord.

23. DEFAULT. The occurrence of any one or more of the following events shall
constitute a default and breach of this lease by Tenant:

a) The failure by Tenant to make any payment of rent or any other payment
required to be made by Tenant hereunder, within five (5) days after notice.

b) The failure by Tenant to observe or perform any of the covenants, conditions
or provisions of this Lease to be observed or performed by the Tenant, other
than the failure to pay rent, where such failure shall continue for a period of
thirty (30) days after written notice thereof by Landlord to Tenant; provided,
however, that the nature of Tenant’s default is such that more than thirty (30)
days are reasonably required for its cure, then Tenant shall not be deemed to be
in default if Tenant commences such cure within said thirty (30) day period and
thereafter diligently prosecutes such cure to completion.

c) The making by Tenant of any general assignment of general arrangement for the
benefit of creditors: or the filing by or against Tenant of a petition to have
Tenant adjudged a bankrupt, or a petition of reorganization or arrangement under
any law relating to bankruptcy (unless, in the case of the petition filed
against Tenant, the same is dismissed within sixty (60) days); or the
appointment of a trustee or a receiver to take possession of substantially all
of Tenant’s assets located at the Premises or of the Tenant’s interest in this
Lease, where possession is not restored to Tenant within thirty (30) days; or
the attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located at the Premises or of Tenant’s interest in the Lease,
where such seizure is not discharged in thirty (30) days.

24. REMEDIES IN. DEFAULT. In the event of any such material default or breach by
Tenant, Landlord may at any time, thereafter, upon written notice to Tenant and
without limiting Landlord in the exercise of a right or remedy which Landlord
may have by reason of such default or breach.

a) Terminate Tenant’s right to possession of the Premises by any lawful means,
in which case this Lease shall terminate and Tenant shall immediately surrender
possession of the Premises to Landlord. In such event Landlord shall be entitled
to recover from Tenant all damages incurred by Landlord by reason of Tenants
default including, but not limited to, the cost of recovering possession of the
Premises; expenses of reletting, including necessary renovation and alteration
of the premises, reasonable attorney’s fees, any real estate commission actually
paid; the worth at the time of award by the court having jurisdiction thereof of
the amount by which the unpaid rent for the balance of the term after the time
of such award exceeds the amount of such rental loss for the same period that
Tenant proves could be reasonably avoided; that portion of the leasing
commission paid by the Landlord and applicable to the unexpired term of the
Lease. Unpaid installments of rent or other sums shall bear interest from the
date due at the rate of ten (10%) percent per annum.

b) Maintain Tenant’s right to possession, in which case this Lease shall
continue in effect whether or not Tenant shall have abandoned the Premises. In
such event Landlord shall be entitled to enforce all of Landlord’s rights and
remedies under this Lease, including the right to recover the rent as it becomes
due hereunder.

c) Pursue any other remedy now or hereafter available to Landlord under the laws
or judicial decisions of the state in which the premises are located.

25. EMINENT DOMAIN. If more than twenty-five (25%) percent of the Premises shall
be taken or appropriated by any public or quasi-public authority under the power
of eminent domain, either party hereto shall have the right, at its option, to
terminate this Lease, and Landlord shall be entitled to any and all income, rent
award, or any interest therein whatsoever which may be paid or made in
connection with such public or quasi-public appropriation, and Tenant shall have
no claim against Landlord for the value of any unexpired term of this Lease. .If
either less that twenty-five (25%) percent of the Premises is taken, or if
neither party elects to terminate as herein provided, the rental thereafter to
be paid shall be equitably reduced. If any part of the Building other that the
Premises may be so taken or appropriated, Landlord shall have the right at its
option to terminate this Lease and shall be entitled to the entire award as
above provided. Except that Tenant shall receive from the proceeds the
following:

(a) A sum attributable to Tenant’s improvements or alteration made to the
premises by Tenant in accordance with this Lease, which Tenant’s improvements or
alteration Tenant has the right to remove from the Premises pursuant to the
provisions of this Lease;

(b) A sum attribution to relocation expenses of Tenant.

26. OFFSET STATEMENT. Tenant shall at any time and from time to time upon not
less than twenty (20) days prior written notice from Landlord execute,
acknowledge and deliver to Landlord a statement in writing, (a) certifying that
this Lease is unmodified and in full force and effect (or, if modified, stating
the nature of such modification and certifying that this Lease as so modified,
is in full force and effect), and the date to which the rental and other charges
are paid in advance, if any, and (b) acknowledging that there are not, to
Tenant’s knowledge, any uncured defaults on the part of the Landlord hereunder,
or specifying such defaults if any are claimed. Any such statement may be relied
upon by any prospective purchaser or encumbrancer of all or any portion or the
real property of which the Premises are a part.

27. AUTHORITY OF PARTIES. If Tenant is a corporation, partnership, limited
partnership or other entity, each individual executing this Lease on behalf of
said entity represents and warrants that he is duly authorized to execute and
deliver this Lease on behalf of said entity, in accordance with a duly adopted
resolution of the board of directors or partners of said entity or in accordance
with the by-laws or agreement of said entity, and that this Lease is biding upon
said entity in accordance with its terms.

28. GENERAL PROVISIONS.

28.1 Plats and Riders. Clauses, plats and riders, if any, signed by the Landlord
and the Tenant and endorsed on or affixed to this Lease are a part hereof.

28.2 Waiver. The waiver by Landlord and/or Tenant of any term, covenant or
condition herein contained shall not be deemed to be a waiver of such term,
covenant or condition on any subsequent breach of the same or any other term,
covenant or condition herein contained. The subsequent acceptance of rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of the Tenant to pay the particular rental so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of the acceptance of
such rent.

28.3 Notices. All notices and demands which may or are to be required or
permitted to be given by either party to the other hereunder shall be in
writing. All notices and demands by the Landlord to the Tenant shall be sent by
United States Mail, postage pre-paid, addressed to the Tenant at the address
shown at the end of this lease, or to such other place as Tenant may from time
to time designate in a notice to the Landlord. All notices and demands by the
Tenant to the Landlord shall be sent by United States Mail, postage prepaid,
addressed to the Landlord at the Office of the Manager of the Building, or to
such other person or place as the Landlord may from time to time designate in a
notice to the Tenant.

28.4 Joint Obligation. If there is more than one Tenant the obligations
hereunder imposed upon Tenant shall be joint and several.

28.5 Marginal Headings. The marginal headings and titles to the Articles of this
Lease are not a part of this Lease and shall have no effect upon the
construction or interpretation of any part hereof.

28.6 Time. Time is of the essence of this Lease and each and all of its
provisions in which performance is a factor.

28.7 Successors and Assigns. The covenants and conditions herein contained,
subject to the provisions as to assignment, apply to and bind their heirs,
successors, executors, administrator and assigns of the parties hereto.

28.8 Recordation. Neither Landlord nor Tenant shall record this Lease or a short
form memorandum hereof without the prior written consent of the other party.

28.9 Quiet Possession. Upon Tenant paying the rent reserved hereunder and
observing and performing all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed hereunder, Tenant has quiet
possession of the Premises for the entire term hereof, subject to all the
provisions of this Lease.

28.10 Late Charges. Tenant hereby acknowledges that late payment by Tenant to
Landlord of rent or other sums due hereunder will cause Landlord to incur cost
not contemplated by this Lease, the exact amount of which will be extremely
difficult to ascertain. Such costs include, but are not limited to, processing
and accounting charges, and late charges which may be imposed upon Landlord by
terms of any mortgage or trust deed covering the Premises. Accordingly, if any
installments of rent or a sum due from Tenant shall not be received by Landlord
or Landlord’s designee within five (5) days after notice to Tenant that the said
amount is past due, then Tenant shall pay to Landlord a late charge equal to
five (5%) percent of such overdue amount. The parties hereby agree that such
late charges represent a fair and reasonable estimate of the cost that Landlord
will incur by reason of the late payment by Tenant. Acceptance of such late
charges by the Landlord shall in no event constitute a waiver of Tenant’s
default with respect to such overdue amount, nor prevent Landlord from
exercising any other rights and remedies granted hereunder.

28.11 Prior Agreements. This lease contains all of the agreements of the parties
hereto with respect to any matter covered or mentioned in this Lease, and no
prior agreements or understanding pertaining to any such matter shall be
effective far any purpose. No provisions of this Lease may be amended or added
to except by an agreement in writing signed by the parties hereto or their
respective successors in interest. This Lease shall not be effective or binding
on any party until fully executed by both parties hereto.

28.12 Inability to Perform. This Lease and the obligation of the Tenant
thereunder shall not be affected or impaired because the Landlord is unable to
fulfill any of its obligations hereunder or is delayed in doing so, if such
inability or delay is caused by reason of strike, labor troubles, acts of God,
or any other cause beyond the reasonable control of the Landlord.

28.13 Attorney's Fees. In the event of any action or proceeding brought by
either party against the other under this Lease, the prevailing party shall be
entitled to recover all costs and expenses including the fees of its attorneys
in such action or proceeding in such amount as the court may adjudge reasonable
as attorney’s fees. In addition, Landlord shall be entitled to recover all
attorney’s fees and costs of collection incurred by it due to Tenant’s default.

28.14 Sale of Premises by Landlord. In the event of any sale of the Building,
Landlord shall be and is hereby entirely freed and relieved of all liability
under any and all of its covenants and obligations contained in or derived from
this Lease arising out of any act, occurrence or omission occurring after the
consummation of such sale; and the purchaser, at such sale or any subsequent
sale of the Premises shall be deemed, without further agreement between the
parties or their successors in interest or between the parties and any such
purchaser, to have assumed and agreed to carry out any and all of the covenants
and obligations of the Landlord under this Lease. No sale of the Building by
Landlord shall operate in any way to terminate this Lease, or Tenant’s right to
extend same pursuant to the option set forth in this Lease or to otherwise alter
or modify the terms and provisions hereof, and Landlord shall not enter into any
sale of the Building without giving the Buyer notice of this provision.

28.15 Subordination, Attornment. In the event that, subsequent to the execution
of this lease, a new mortgage, deed of trust or like encumbrance on the premises
is created, or a ground lease or underlying lease to which this lease shall be
subordinate is entered into, then this lease shall be subject and subordinate to
such encumbrance or lease only if Landlord obtains from such mortgagor or lessor
a written agreement in form acceptable to such mortgage or lessor, providing
substantially that Tenant’s rights under this Lease shall not be affected by any
foreclosure of deed in lieu of foreclosure of, or sale under such encumbrances
for so long as Tenant performs its obligations under this lease (or, in the case
of a ground lease or underlying lease, Tenant’s right shall not be affected by
any termination of said lease for so long as Tenant performs its obligations
under this lease).

In the event any proceedings are brought for foreclosure, as in the event of the
exercise of the power of sale under any mortgage or deed of trust made by the
Landlord covering the Premises, the Tenant shall attorn to the purchaser upon
any foreclosure or sale and recognize such purchaser as the Landlord under this
Lease. The provisions of this Article to the contrary notwithstanding, so long
as the Tenant is not in default hereunder, this Lease shall remain in full force
and effect for the full term hereof.

28.15 Name. Tenant shall not use the name of the Building or the development in
which the Building is situated for any purpose other than as an address of the
business to be conducted by the Tenant in the premises.

28.17 Separability. Any provision of this Lease which shall prove to invalid,
void, or illegal shall in no way affect, impair, or invalidate any other part or
provision hereof and such other provision shall remain in full force and effect.

28.1 a Cumulative Remedies. No remedy or election hereunder shall be deemed
exclusive but shall, wherever possible, be cumulative with all other remedies at
law or in equity.

28.19 Choice of Law. This Lease shall be governed by the laws of the State of
California.

28. OPTION TO EXTEND. Provided Tenant is not in default of this Lease at time of
renewal Tenant shall have the option to renew the Lease for one (1) five (5)
year term. Tenant shall exercise its option to renew and extend the term by
giving Landlord written notice at lease six (6) months before expiration of the
current term. At the inception of each option period and annually thereafter,
the base rent shall be adjusted to reflect the increase in the Consumer Price
Index, All Urban Consumers (CPI) compiled by the Department of Labor of the West
Urban area comparing the Index closest to the adjustment date with the Index for
the same month of the previous year. The percentage increase so determined will
be added to the monthly rent until it is again adjusted. In no event shall the
rental rate be decreased from year to year. In no event shall the annual
increase be less than 3% or be more than 6% of the previous year rent.

30. HAZARDOUS MATERIALS.

(a) Landlord is not aware of any asbestos or any other hazardous material on, in
or under the Premises or Building.

(b) If Tenant knows or has reasonable cause to believe that any release of a
hazardous substance has come or will come to be located on or beneath said
Premises, Tenant shall, within a reasonable period of time, either prior to the
release or following the discovery by the Tenant of the presence or believed
presence of a hazardous substance release, give written notice of that condition
to Landlord.

(c) If Tenant has knowledge of the presence of a release of a materiel amount of
a hazardous substance, or of a hazardous substance release, that is required to
be reported to a state or local agency pursuant to law, on or under the premises
and knowingly and willfully fails to provide written notice to the Landlord, the
failure is deemed to constitute a default, upon Landlord’s written notice to
Tenant.

(d) Tenant may cure a default under this section by promptly commencing and
completing the removal of, or taking other appropriate remedial action with
respect to, the hazardous substance release. Tenant shall conduct removal or
remedial action in accordance with all applicable laws and regulations and in a
manner which is reasonably acceptable to, and which is approved in writing by,
Landlord. A cure does not relieve Tenant of any liability for actual damages or
for any civil penalty for a violation of this provision.

(e) “Hazardous waste” means a waste, or combination of wastes, which because of
its quantity, concentration, or physical, chemical, or infectious
characteristics may either cause, or significantly contribute to an increase in
mortality or an increase in serious irreversible, or incapacitating reversible,
illness or pose a substantial present or potential hazard to human health or
environment when improperly treated, stored, transported, or disposed of, or
otherwise managed. The term “hazardous waste” also includes “extremely hazardous
waste” which means any hazardous or mixture of hazardous wastes which, if human
exposure should occur, may likely result in death, disabling personal injury or
serious illness because of its quantity, concentration, or chemical
characteristics. The term hazardous waste” shall include infectious wastes.

(f) Tenant shall comply with all governmental regulations regarding the proper
disposal of medical wastes, including but not limited to, blood and needles.

(g) Tenant agrees to indemnify, defend and hold the Landlord harmless from any
and all claims related to hazardous waste release and disposal,

31. DISPUTE RESOLUTION. ANY CONTROVERSY OF CLAIM ARISING OUT OF OR RELATING TO
THIS LEASE OR ANY AGREEMENTS OR INSTRUMENTS RELATING HERETO OR DELIVERED IN
CONNECTION HEREWITH, INCLUDING, BUT NOT LIMITED TO A CLAIM BASED ON OR ARISING
FROM AN ALLEGED TORT WILL, AT THE REQUEST OF ANY PARTY AFTER THAT PARTY’S
COMPLIANCE WITH THE MEDIATION PROCESS, BE DETERMINED BY ARBITRATION IN
ACCORDANCE WITH THE .FEDERAL ARBITRATION ACT (9 U.S.C. SECTION 1 ET SEQ.) UNDER
THE AUSPICES AND RULES OF THE AMERICAN ARBITRATION ASSOCIATION (“AAA”). THE AAA
WILL BE INSTRUCTED BY EITHER OR BOTH PARTIES TO PREPARE A LIST OF THREE (3)
JUDGES WHO HAVE RETIRED FROM THE SUPERIOR COURT OF THE STATE OF CALIFORNIA, A
HIGHER CALIFORNIA COURT OF ANY FEDERAL COURT. WITHIN 10 DAYS FOLLOWING RECEIPT
OF THE LIST, EACH PARTY MAY STRIKE 1 NAME FROM THE LIST. THE AAA WILL THEN
APPOINT THE ARBITRATOR FROM THE NAME(S) REMAINING ON THE LIST. THE ARBITRATION
WILL BE CONDUCTED IN SALINAS, CALIFORNIA. ANY CONTROVERSY IN INTERPRETATION OR
ENFORCEMENT OF THIS PROVISION OR WHETHER A DISPUTE IS ARBITRABLE, WILL BE
DETERMINED BY THE ARBITRATOR. JUDGEMENT UPON THE AWARD RENDERED BY THE
ARBITRATOR MAY BE ENTERED IN ANY COURT HAVING JURISDICTION. THE INSTITUTION AND
MAINTENANCE OF AN ACTION FOR JUDICIAL RELIEF OR IN PURSUIT OF AN ANCILLARY
REMEDY DOES NOT CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY, INCLUDING THE
PLAINTIFF, TO SUBMIT THE CONTROVERSY OF CLAIM TO ARBITRATION.

NOTICE BY INITIALING IN THE SPACE BELOW YOU ARE AGREEING TO HAVE ANY DISPUTE
ARISING OUR OF THE MATTERS INCLUDED IN THE ‘ARBITRATION OF DISPUTES’ PROVISION
DECIDED BY NEUTRAL ARBITRATION AS PROVIDED BY CALIFORNIA LAW AND YOU ARE GIVING
UP ANY RIGHTS YOU MIGHT POSSESS TO HAVE THE DISPUTE LITIGATED IN A COURT OF BY
JURY TRIAL. BY INITIALING IN THE SPACE BELOW YOU ARE GIVING UP YOUR JUDICIAL
RIGHTS TO DISCOVERY AND APPEAL UNLESS SUCH RIGHTS ARE SPECIFICALLY INCLUDED IN
THE ‘ARBITRATION OF DISPUTES’ PROVISION. IF YOU REFUSE TO SUBMIT TO ARBITRATION
AFTER AGREEING TO THIS PROVISION, YOU MAY Be COMPELLED TO ARBITRATE UNDER THE
AUTHORITY OF THE CALIFORNIA CODE OF CIVIL PROCEDURE. YOUR AGREEMENT TO THIS
ARBITRATION PROVISION IS VOLUNTARY.

WE HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE TO SUBMIT DISPUTES ARISING
OUT O.F THE MATTERS INCLUDED IN THE ARBITRATION OF DISPUTES’ PROVISION TO
NEUTRAL ARBITRATION.

THE PARTIES ACKNOWLEDGE THAT THE PROVISIONS OF THIS ARTICLE 24 DO NOT APPLY TO
ANY SUMMARY PROCEEDING TO OBTAIN POSSESSION OF REAL PROPERTY PURSUANT TO
APPLICABLE LAW.

Landlords Initials /s/ WT     Tenant's Initials /s/ CF

EXECUTED at Salinas, California on the dates set forth below.


TENANT:


COMMUNITY BANK OF CENTRAL CALIFORNIA




By:/s/ CAROLD FRANCHI Date: 2-26-02

Title: Senior Vice President

By: ____________________ Date:

ADDRESS FOR SERVICE:


301 MAIN STREET
SALINAS, CA 93901


LANDLORD:


STEINBECK PLAZA, A CALIFORNIA GENERAL PARTNERSHIP

By:/s/ WARREN V. TIBBS Date 2/26/02

Warren V. Tibbs
Managing General Partner

ADDRESS FOR SERVICE:


26455 TIERRA VISTA LANE
SALINAS, CA 93908